Citation Nr: 1335556	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  04-36 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Appellant served in the United States Army Reserves (USAR) and had Active Duty for Training (ACDUTRA) from January 1975 to May 1975.

This case initially came before the Board of Veterans' Appeals, (BVA or Board), on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  The Appellant disagreed with this determination in February 2004, and timely perfected her appeal in October 2004.  In November 2009, she testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

Following the Appellant's appeal to the Board, the claim was reviewed and it was discovered that she had requested the opportunity to provide testimony before the Board in support of her claim.  Hence, in June 2010, this claim was remanded so that such a hearing could be scheduled and convened.  Subsequently, the Appellant proffered testimony before the undersigned Acting Veterans Law Judge (AVLJ) in Montgomery, in November 2010.  A transcript of that hearing was prepared and has been included in the claims file for review.  The Board would further add that upon reviewing the development that has occurred since the Board's Remand of November 2010, the Board finds there has been substantial compliance with its remand instructions in accordance with D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Shortly after the Appellant proffered testimony before the Board, and upon reviewing the claims file, the Board referred this matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the Appellant's low back disability.  This occurred in March 2011, and again in June 2011.  The advisory opinions have been obtained and included in the claims file for review.  It is noted that the Appellant, along with her representative, were given the opportunity to provide any comments with respect to the VHA opinions and those comments have also been included in the claims file for review.

In a February 2012 decision, the Board denied the Appellant's claim of entitlement to service connection for a low back disability.  She, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In December 2012, counsel for VA's Secretary and the Appellant's representative (the parties) filed a Joint Motion for Remand with the Court.  By Order dated in January 2013, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

The Appellant's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Board notes that additional VA outpatient treatment records have been associated with her electronic folder in Virtual VA that were not initially considered by the Agency of Original Jurisdiction (AOJ) in connection with this claim.  These records, which show ongoing treatment for low back pain, are redundant and cumulative of already existing evidence.  Therefore, the Board does not find that they are pertinent or require referral to the AOJ prior to appellate review.  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

The probative evidence of record is against a finding that the Appellant's low back disability was incurred in or aggravated by ACDUTRA.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the Appellant's low back disability have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  The record indicates that the Appellant was provided repeated notice in letters sent to her from the RO, the first of which was received in October 2002.  These letters informed the Appellant that VA would assist her in obtaining any documents that it was made aware thereof that would assist in the decision-making process of the claim.  

Here, the VCAA notice to the Appellant did not cite the laws and regulations governing or describe the type of evidence necessary to establish a disability rating or an effective date for the benefit request on appeal.  See  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 484-486 (2006).   Despite the inadequate notice, the Board finds no prejudice to the Appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board considers a question not addressed by the RO, the Board must consider whether the appellant will be prejudiced thereby).  Because the Board concludes below that the preponderance of the evidence is against her claim of entitlement to service connection, any questions as to the appropriate disability rating and effective date are rendered moot.


All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also fulfilled its duty to assist.  In this instance, VA obtained the Appellant's available medical treatment records, including requesting any treatment records from the facilities the Appellant had been treated by, and those other records that VA was made aware thereof.  It is specifically noted that there was a question as to whether the Appellant was receiving benefits from the Social Security Administration (SSA).  The SSA was contacted in 2007 and asked for any records that it might have of the Appellant.  At that time, the VA was informed that the SSA had destroyed the Appellant's records and that no new claims had been submitted since that time.  The Board notes that in the recent past, the Appellant has not insinuated that another claim with the SSA has been filed or that benefits have been awarded thereby.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Given the foregoing, the Board finds that VA has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, a VA medical examination was conducted in December 2004 and VHA medical opinions were obtained in 2011.  The VA examiner and the VHA examiner reviewed the claims folder, considered the Appellant's lay assertions, and provided rationales for their opinions.  The Board finds that this evidence is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Appellant's claim. 

In addition, the Appellant had the opportunity to testify in support of her claim during a November 2009 RO hearing and a November 2010 Travel Board hearing.  During the hearings, the DRO and undersigned AVLJ explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties a DRO or AVLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Appellant has not contended, and the evidence has not otherwise shown, that the DRO or undersigned AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issue or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Appellant was otherwise denied due process during either hearing. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Appellant is represented in this appeal and over the course of the appeal, the accredited representative has submitted argument on behalf of the Appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Moreover, the Appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected. 




	(CONTINUED ON NEXT PAGE)
II. The Merits of the Claim

The Appellant contends that she currently suffers from a low back disability that was either the result of aggravation of a pre-existing injury or the direct result of her time on ACDUTRA.  The Board disagrees with respect to both theories of entitlement.

Governing Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing Inactive Duty for Training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable to periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA.  Donnellan, 24 Vet. App. at 173-174 (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)).  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See Id.  


The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease).  Donnellan, 24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Id.  Thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

As the parties to the December 2012 Joint Motion pointed out, the Appellant does not have any active duty service.  During her Army Reserve service, she had a period of ACDUTRA from January 14, 1975 to May 31, 1975.  The Board notes that service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan, 24 Vet. App. at 172.  Instead, in order to obtain "veteran" status, the appellant must establish service connection for a disability incurred in or aggravated during a period of ACDUTRA; however, no presumptions apply in this case.  Because the Board erroneously addressed the presumption of soundness in its February 2012 decision, the parties to the Joint Motion agreed that the decision should be vacated and the case remanded to the Board to address this inconsistency.  

Analysis

Initially, the Board notes that the Appellant has current diagnoses of herniated discs at L4-L5, L5-S1 and degenerative disc disease at L2-L3.  See VA Examination Report, December 8, 2004.  As such, the Appellant has satisfied element (1) under Shedden, current disability.  See Shedden, supra.

According to a December 1978 private treatment record from the University of Alabama in Birmingham, the Appellate sustained an injury to her low back after lifting rolls of corrugated paper at work in 1962.  She suffered a sudden, severe pain and felt as though her back gave way.  She experienced constant back ache with sharp, shooting pains radiating laterally down the right leg to the knees.  The right leg was described as stiff and weak and "collapsed."  She was on disability for six months.  She later returned to work and did quite well, occasionally seeing a chiropractor for adjustment for low back pain, which persisted along with some right knee weakness.  In 1972, she experienced severe back pain while bending and could not move her right leg.  She was hospitalized and placed in traction.  She consequently suffered a pulmonary embolism and remained hospitalized for six weeks without treatment for her back.  On discharge, she was very weak but without severe back pain.  She still had some right leg weakness.  

The Appellant's November 1974 USAR entrance examination report reflected a normal clinical evaluation of her spine.  On the corresponding Report of Medical History, she denied having had or having recurrent back pain.  The Appellant, through her testimony and in various lay statements, explained that her back symptoms resolved by the time she enlisted with the USAR in 1975.  During ACDUTRA, she claims she reinjured her back when she jumped from a seven foot rock wall on an obstacle course.  Board Hearing Transcript (Tr.) at 5.  She said she landed on her feet and that this jammed or jarred her back and made it difficult for her to do push-ups and continue her training.  Id.  She said she was told she had a chronic low back strain and a possible break in her tailbone.  See Appellant's May 2008 statement.  A March 1975 VA Disposition Form 2496 indicates that a temporary profile was awarded to the Appellant, effective March 4, 1975, for 26 days due to chronic low back pain.  In April 1975, a VA Disposition Form 3349 again noted the Appellant's temporary profile status due to chronic low back pain.  The Appellant was able to complete her ACDUTRA responsibilities, which concluded in May 1975, and she remained in the USAR until 1977.  As such, the Board finds that the Appellant has satisfied element (2) under Shedden.  See Shedden, supra.

Post ACDUTRA, the Appellant stated that she continued to receive treatment for her back, which included braces, traction, and different kinds of shots; however, she was unable to locate the physician to obtain these records.  See Appellant's May 2008 statement; Board Hearing Tr. at 6.  This contradicts the December 1978 record from the University of Alabama Hospital, which notes that she refrained from further medical or chiropractic treatment after she was hospitalized in 1972 until she experienced an exacerbation of right leg weakness in February 1977.  She underwent a lumbar laminectomy at the L4-L5 level in October 1977.  Thereafter, additional private medical records indicate she underwent a lumbar laminectomy at the L5-S1 and L4 levels in October 1983.

Turning to crucial Shedden element (3), nexus, the Board notes that the evidence of record contains medical opinions both for and against the Appellant's claim.  The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In support of the Appellant's claim, she has submitted a private medical opinion from G.P.G, M.D., dated in September 2007.  Dr. G.P.G. stated that the Appellant had been a patient of his from 1980 to 1992, during which time she was treated for degenerative disc disease, lumbar adhesive arachnoiditis, as well as lumbar and cervical radiculopathy.  It was also noted that when the Appellant became a patient in 1980, she had already been classified as disabled by the SSA.  With respect to the Appellant's low back disabilities, Dr. G.P.G. concluded that her original back condition stemmed from a severe fall while she was in the military.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file.  Conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

With respect to Dr. G.P.G.'s medical opinion, he based his statements on information that was provided to him by the Appellant.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the Board may discount medical opinions that amount to general conclusions based on history furnished by a veteran and that are unsupported by the clinical evidence.  With respect to the statement concerning the etiology, i.e., the Appellant's current disability being the result of a severe fall in service, this was not corroborated by the service treatment and personnel records.  In addition, the opinion does not address the 1962 injury, which rendered her disabled from work for six months, or the 1972 exacerbation for which she was put in traction and hospitalized.  Further, Dr. G.P.G.'s conclusion consisted of a one line sentence without any discussion of all the relevant facts and without any supporting evidence.  As noted in the holding of Hernandez-Toyens above, a medical opinion that contains only data and conclusions is not entitled to any probative weight.  See Hernandez-Toyens, supra.  As such, the Board finds that Dr. G.P.G.'s positive nexus statement has little, if any, probative value.  

The only remaining evidence in support of the Appellant's claim consists of her lay statements alleging that her current low back disabilities are the result of her time on ACDUTRA.  The Board acknowledges that the Appellant is competent to give evidence about what she experiences; for example, she is competent to discuss her injury in service and her back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Although there is some discrepancy as to the severity of the fall in service and the treatment she received afterwards, her statements regarding her pre-service injuries, how the in-service fall happened, and the fact that she was placed on a temporary profile are credible.  As to the question of a nexus between her current low back disability and her in-service fall, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), this specific issue falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  It involves several injuries to the back over a long period of time.  Even assuming the Appellant's lay assertions regarding etiology were competent, the Board finds the opinions rendered by the VA examiner and VHA examiner, as discussed in detail below, are more probative.  

The evidence against the Appellant's claim consists of the December 2004 VA examination report and May 2001 VHA report and the July 2011 VHA report addendum. 

In December 2004, the VA examiner diagnosed the Appellant with a lumbar strain in 1962 and 1975, herniated discs at L4-L5 and L5-S1, and degenerative disc disease at L2-L3.  After reviewing the Appellant's claims file, the VA examiner opined that in the absence of a documented medical treatment program following the Appellant's injury in service, it was not likely that the lumbar strain during basic training was the cause of her current herniated disc problem.  As such, the VA examiner concluded that the two problems were most likely not causally related.  It was noted that the VA examiner did not have access to the Appellant's treatment records prior to her initial lumbar disc operation.  It was noted, however, to be significant that the Appellant did not complain of radicular pain into the right lower extremity after her fall in basic training.  As this complaint arose later, the VA examiner determined that it was a significant mile post for the diagnosis of a true herniated disc.  The other changes in the Appellant's spine, the degenerative disc disease at L2-L3 and other minor degenerative changes, were determined to be the result of the normal aging process and not in any way related to her in-service injury. 

In March 2011, the Board determined that additional medical evidence was necessary to make a decision on the Appellant's claim.  As such, a VHA report was requested and received in May 2011.  Upon reviewing the claim, which included a review of the applicable medical records, testimony, and written statements, the VHA examiner stated that the Appellant's reported 1962 pre-enlistment injury was acute and likely permanent in nature, i.e., it would likely cause her pain throughout her life and progress over time given her symptoms of severe pain with right leg weakness.  It was further noted that upon enlistment, if the Appellant had mentioned her previous history of low back pain and treatment as well as right leg weakness, the Army examiner would have had the opportunity to obtain a more complete history and perform a more focused examination.  The VHA examiner opined that it was likely that the Appellant may not have been cleared for active duty or would have required additional testing and/or work up prior to entering basic training.

The VHA examiner also noted, however, that the Appellant made several conflicting statements during her Travel Board hearing.  Specifically, she states that she had "tail bone fractures." The VHA examiner noted there was no evidence in the medical record to support this claim.  The Appellant also stated that she revealed all her previous medical issues including the back injuries on her initial history for entrance into the military.  The medical record itself does not reveal that the Appellant disclosed her previous history of a back injury and right leg weakness.  Additionally, the Appellant reported that she had no back pain between 1959 and 1975.  This was clearly not supported by the record.

The VHA examiner concluded that the Appellant's in-service injury was acute and there was no evidence to conclude that there was a long period of time between the initial incident and her symptoms at the time of her injury while in service.  Further, there was no evidence that the in-service injury was the sole contributor to the Appellant's symptoms prior to her back surgery.  The VHA examiner commented that the September 2007 medical statement of Dr. G.P.G, indicating that the Appellant's original back condition stemmed from a "severe fall while in the military," was inaccurate.  This was the first mention in the record of a "severe" fall.  It was unclear if Dr. G.P.G. was familiar with the Appellant's prior medical history, sufficient to make a well-supported statement on her behalf.  Furthermore, the statement of Dr. G.P.G. contradicted the Appellant's own description of the in-service event.  The Appellant stated that she landed on her feet and did not describe a severe fall in service.  

In July 2011, the VHA examiner provided an addendum to the original May 2011 VHA report.  The VHA examiner noted that the Appellant's record had been re-reviewed.  The VHA examiner opined that the Appellant had sustained a significant injury to her back prior to her entering the military.  Radiographs demonstrating degenerative disease, persistent leg weakness and low back pain indicated this was a long standing problem and that the natural progression of the disease would have led to operative intervention in her lumbar spine.  It was the VHA examiner's opinion that the in-service injury did not aggravate the Appellant's pre-existing back injury beyond its natural progression. 

Initially, the Board notes that while it is clear the Appellant injured her back prior to her period of ACDUTRA, there is some discrepancy as to whether the underlying back condition resolved prior to service.  The most probative evidence indicates that she had a pre-existing low back disability.  As the VHA examiner pointed out, the right leg weakness she experienced along with the back pain in 1962 and again in 1972 suggests that the nerves were affected either by swelling or herniation of the lumbar disc and that she had a history of degenerative disease of the lumbar spine that likely developed over a long period of time.  Although the VA examiner opined that the Appellant experienced a lumbar strain in 1962, which resolved, it does not appear that he or she reviewed the medical history in the December 1978 record from the University of Alabama.  The examiner's opinion was based, at least partially, on the fact that the Appellant did not experience right leg pain until after ACDUTRA; however, the December 1978 medical history indicates that she experienced right leg radicular pain in 1962 and 1972.  Based on the examiner's rationale that the right leg radicular pain was the most significant mile post for disc herniation, the underlying facts suggest that this occurred in 1962.  The Board acknowledges that the November 1974 entrance examination indicated that the Veteran's spine was normal; however, no X-rays or magnetic resonance imaging (MRI) were conducted.  Furthermore, although the Appellant may not have been experiencing symptoms at that time, it is clear that she had a fairly significant history of low back injury and pain with right leg radiculopathy that she failed to disclose.  Based on the foregoing, the Board finds that the preponderance of the evidence indicates that the Appellant's disc herniation and degenerative disc disease pre-existed her period of ACDUTRA.  

The next question is whether the back injury during ACDUTRA aggravated the Appellant's low back disability beyond its natural progression.  The VA examiner noted that the degenerative disc disease at the L2-L3 level and other minor degenerative changes were a result of the normal aging process and not in any way related to her service-related injury in basic training.  The VHA examiner opined that degenerative disease with persistent leg weakness and low back pain indicated a long standing problem and that "the natural progression of the disease would have led to operative intervention in her spine.  It is my opinion that the in-service injury did not aggravate her pre-existing back injury beyond its natural progression."  

As noted above, the Board finds the VHA examiner's opinion significantly probative because it was based on a review entire available medical record, considered the Appellant's lay assertions, and provided a well-detailed rationale based on the relevant facts.  The VHA examiner in particular was not equivocal, she was very specific and direct in the opinion she provided, and she provided a rationale with her opinion (and addendum).  Where Dr. G.P.G.'s opinion is considered speculative, based on the clarity and specificity provided in the VHA opinion, this opinion is not considered to be speculative.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2013) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The Board also notes that the opinion provided by VHA examiner was conducted by an orthopedic specialist.  The VHA examiner was not equivocal, vague, or ambiguous with the assertions made and, with respect to the contrary assertions provided by the Appellant and Dr. G.P.G , she discussed her reasoning as to why the private opinion was faulty and without merit, and why the Appellant's statements versus the medical facts were contradictory.  The VHA examiner thoroughly reviewed the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  As such, the Board attaches the most significant probative value to the VHA examiner's opinion as it is well reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Board finds that the Appellant has failed to establish element (3) under Shedden.  See Shedden, supra.  

The Board emphasizes that the presumptions of soundness and aggravation do not apply to this case.  Where a pre-existing disability exists, as is found here, the appellant has the burden of establishing that her pre-existing disability experienced a permanent increase in disability beyond the natural progress of the disease or injury during ACDUTRA.  Donnellan, 24 Vet. App. at 174.  The Appellant has failed to do so in this case.  

While the Board empathizes with the Appellant's sincere belief that her low back disability was aggravated by her time on ACDUTRA, the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


